In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1134V
                                    Filed: February 13, 2019
                                         UNPUBLISHED


    JULIE BULOW,

                        Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                       Stipulation on Damages; Influenza
                                                             (Flu) Vaccine; Shoulder Injury
    SECRETARY OF HEALTH AND                                  Related to Vaccine Administration
    HUMAN SERVICES,                                          (SIRVA)

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
       petitioner.
Darryl R. Wishard, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On August 22, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered injuries, including shoulder injury
related to vaccine administration (“SIRVA”) caused in fact by the influenza vaccination
she received on September 8, 2016. Petition at 1, ¶¶ 1, 7; Stipulation, filed Feb. 13,
2019, at ¶¶ 1-2, 4. Petitioner further alleges that she received the vaccination in the
United States, suffered the effects of her injury for more than six months, and has not
received compensation for her injury, alleged as vaccine caused. Petition at ¶¶ 1, 7-8;
Stipulation at ¶¶ 3-5. “Respondent denies that the vaccine either caused or significantly


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
aggravated petitioner’s alleged injury or any other injury, and denies that petitioner’s
current disabilities are the result of a vaccine-related injury.” Stipulation at ¶ 6.

       Nevertheless, on February 13, 2019, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $170,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS
___________________________________
                                      )
JULIE BULOW,                          )
                                      )
               Petitioner,            )    No. 17-1134V      ECF
                                      )
            v.                        )    Chief Special Master Dorsey
                                      )
SECRETARY OF HEALTH                   )
AND HUMAN SERVICES,                   )
                                      )
              Respondent.             )
___________________________________ )

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1.   Petitioner, Julie Bulow, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the “Vaccine Program”).

The petition seeks compensation for injuries allegedly related to petitioner’s receipt of the

influenza (“flu”) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42

C.F.R. § 100.3(a).

       2.   On September 8, 2016, petitioner received a flu vaccine in the left arm.

       3.   The vaccine was administered within the United States.

       4.   Petitioner alleges that, as a result of receiving the vaccine, she suffered from a left

shoulder injury, and that she experienced symptoms of the injury for more than six months.

       5.   Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her alleged injuries.

       6.   Respondent denies that the vaccine either caused or significantly aggravated


                                                   1
petitioner’s alleged injury or any other injury, and denies that petitioner’s current disabilities are

the result of a vaccine-related injury.

       7.    Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8.    As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payment:

                A lump sum of $170,000.00, in the form of a check payable to petitioner. This
                amount represents compensation for all damages that would be available under 42
                U.S.C. § 300aa-15(a), including past lost wages, past unreimbursed expenses, and
                pain and suffering.

       9.    As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. Section 300aa-21(a)(1), and an application, the parties will submit to further

proceedings before the special master to award reasonable attorneys’ fees and costs incurred in

proceeding upon this petition.

       10.    Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

                                                   2
       11.   Payment made pursuant to paragraph 8 of this Stipulation, and any amounts

awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa-15(i), subject to the availability of sufficient statutory funds.

       12.   The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner, as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§§ 300aa-15(g) and (h).

       13.   In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in

the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the vaccines administered on September 8, 2016, as alleged by

petitioner in a petition for vaccine compensation filed on or about August 22, 2017, in the United

States Court of Federal Claims as petition No. 17-1134V.

       14.   If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.


                                                  3
       15.   If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16.   This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above.     There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties’ respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the vaccine received by petitioner either caused or

significantly aggravated petitioner’s alleged injury or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION




                                                  4
Respectfully submitted,

PETITIONER:



Jw~Q~
JUL BULOW

ATTORNEY OF RECORD FOR                             AUTHORIZED REPRESENTATIVE
}>ETJTIONER:                                       OF THE ATTORNEY GENERAL:
                   .rl
~N~
                          ~_JJ'...-----_.;,



                                                  ~                  lE~
Law Offices of Leah V. Durant, PLLC                Deputy Director
1717 K Street NW, Suite 900                        Torts Branch
Washington, DC 20006                                Civil Division
Tel: (202) 775-9200                                U.S. Department of Justice
                                                   P.O. Box 146
                                                    Benjamin Franklin Station
                                                    Washington, DC 20044-0146

AUTHOlUZED REPRESENTATIVE                          ATTORNEY OF RECORD FOR
OF THE SECRETARY Oft' HEALTH                       RESPONDENT:
AND HUMAN SERVICES:

uJMd st)~J!_'!;
NARAYAN NAIR, M.D
                                                  ~DARRYLR. WISHARD
Director, Division of Injury                       Senior Trial Attorney
  Compensation Programs                            Torts Branch
Healthcare Systems Bureau                          Civil Division
U.S. Department of Health                          U.S. Department of Justice
  and Ht1man Services                              P.O. Box 146
5600 Fi::;hers Lane                                Benjamin Franklin Station
Park lawn Building, Mail Stop 08N 146B             Washington, DC 20044-0146
Rockville, MD 20857                                Tel: (202) 616-4357


Duted:    2 ( {3 ( {      0
                                              5